Order entered September 18, 2017




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-17-01079-CV

                             IN RE TROY ALAN STILLS, Relator

                 Original Proceeding from the 397th Judicial District Court
                                  Grayson County, Texas
                               Trial Court Cause No. 063589

                                           ORDER
                          Before Justices Francis, Brown, and Whitehill

       Based on the Court’s opinion of this date, we DISMISS relator’s September 8, 2017

petition for writ of mandamus for want of jurisdiction to the extent he attacks his conviction. We

DENY the petition for writ of mandamus to the extent relator seeks only a writ directing the trial

court to rule on certain motions.


                                                      /s/   MOLLY FRANCIS
                                                            JUSTICE